Citation Nr: 0700360	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  97-07 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


ISSUE

Entitlement to a rating in excess of 10 percent for 
arthralgia of multiple joints.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
September 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

In June 1998 the veteran testified at an RO hearing held in 
Jackson, Mississippi.  The transcript of that hearing is of 
record.

Prior Board history regarding this matter includes remands 
issued in December 1999, September 2003, January 2005, and 
September 2005.


FINDING OF FACT

The veteran suffers from nearly constant widespread joint 
pain that is refractory to therapy and that is productive of 
definite impairment, but without evidence of weight loss or 
anemia.


CONCLUSION OF LAW

The criteria for a 40 percent rating for polyarthralgia have 
been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5002 and 5025 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria.  Disability ratings are based upon VA's 
Schedule for Rating Disabilities as set forth in 38 C.F.R. 
Part 4.  The percentage ratings represent as far as can 
practicably be determined the average impairment in earning 
capacity in civil occupations.  38 U.S.C.A. § 1155.  The 
disability must be viewed in relation to its history.  38 
C.F.R. § 4.1.  A higher evaluation shall be assigned where 
the disability picture more nearly approximates the criteria 
for the next higher evaluation.  38 C.F.R. § 4.7.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 CFR § 4.20.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 CFR § 4.40.  

As regards the joints, consideration will be given to factors 
such as less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.); more movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.); excess fatigability; incoordination; impaired ability 
to execute skilled movements smoothly; instability of 
station, disturbance of locomotion, and interference with 
sitting, standing and weight-bearing.  38 C.F.R. § 4.45. 

The regulations were amended during the pendency of the 
veteran's appeal.  See 68 Fed. Reg. 51454-51456 (Aug. 27, 
2003) (effective September 26, 2003).  However, under the old 
or the amended regulations, degenerative arthritis is to be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent rating is 
appropriate upon x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating is 
appropriate upon x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Note, however, 
that the 20 percent and 10 percent ratings based on x-ray 
findings, will not be combined with ratings based on 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (as in effect before and after September 2003).  

When the law controlling an issue changes after a claim has 
been filed but before the judicial process has been 
concluded, the law most favorable to the claimant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991); 38 U.S.C.A. 
§ 5110(g).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Facts.  VA and private medical records reflect problems with 
multiple joint arthralgia of unknown etiology for many years.  
X-rays taken pursuant to a C&P examination in April 1995 
revealed minimal osteoarthritic changes of the cervical 
spine, no bony abnormalities of the left elbow, and no 
abnormalities of either knee.  C&P examination report dated 
in January 1996 noted prior diagnoses of "polymyalgia 
rheumatic" with "migrating pains in the shoulders, knees, 
hips, and back since 1974."  A letter from a private 
treating physician dated in January 1996 advises that the 
veteran has been treated with nonsteroidials, anti-
inflammatories, and muscle relaxants without significant 
relief.  In a letter dated in September 1997 this same 
physician advised that x-rays showed "no obvious anatomical 
deformities or pathology" that would explain the veteran's 
severe muscular weakness and progressive myalgias as well as 
polyarthralgias.  He adds that MRI [magnetic resonance 
imaging] findings indicate that the veteran's polyarthritic 
symptoms have "progressively worsened. 

C&P examination report dated in April 2000 advises that the 
veteran had been treated with nonsteroidal anti-inflammatory 
medications on a regular basis with improvement, but notes 
that the condition did not completely go away.  According to 
the examiner, physical examination revealed no external 
findings that would account for the veteran's constant aches 
and pains.  C&P examination report dated in February 2005 
noted that prior x-rays of the shoulders, elbows, wrists, and 
knees were normal.  

In May 2006 the veteran underwent another C&P examination.  
During the examination the veteran reported that he has 
constant pain on the sides of both knees, and said that his 
knees lock up.  He described the pain as a burning sensation, 
but denied any swelling, heat, or redness.  He said that he 
gets flareups once or twice a day, which he described as 
increased burning pain into the back of his legs.  
Examination found no swelling or tenderness of either knee; 
however, bilateral knee flexion did result in pain and muscle 
tightness.  Even so, the examiner states that the ensuing 
pain is "mainly in the back, not with knee problem."  The 
examiner added that there is no instability of the knee, and 
no additional limitation of motion with repetitive use.  X-
rays of both knees were normal.  

In addition to the above findings, the examiner reports that 
"with both shoulders there is pain on motion;" however, x-
rays showed no impairment of the humerus.  The examiner also 
noted that the veteran has wrist pain, but stated that these 
symptoms are mainly due to his carpal tunnel release.  
According to the examiner, it is speculative to separate any 
symptomatology from his arthralgias and residuals of carpal 
tunnel syndrome.  The examiner adds that the veteran used to 
take nonsteroidal anti-inflammatories, but these caused 
stomach problems, so he now takes Tylenol extra strength 
"two to three times per day."


Analysis  The evidence confirms that the veteran has 
limitation of motion caused by diffuse joint pain involving 
the lower back, hips, neck, shoulders, knees, and elbows; 
however, the rating schedule does not include evaluative 
criteria for diffuse joint pain.  His polyarthralgia has 
therefore been rated as analogous to degenerative arthritis.  
See 38 CFR § 4.71a, Diagnostic Code 5003.  The highest rating 
of 20 percent under Diagnostic Code 5003 is not warranted 
unless there is x-ray evidence that shows involvement of two 
or more major joints or two or more minor joint groups.  
Although the veteran's shoulders, hips, knees, and elbows are 
major joints, his polyarthralgia is not demonstrated by x-ray 
evidence, thus precluding an increased evaluation under 
Diagnostic Code 5003.  

While this appeal was pending, the rating schedule (38 C.F.R. 
§ 4.71a) was amended, effective May 7, 1996, to add 
diagnostic code (5025), for fibromyalgia, also called 
fibrositis or primary fibromyalgia syndrome.  See 61 Fed. 
Reg. 20438 (1996); 38 C.F.R. § 4.71a, Diagnostic Code 5025. 

Fibromyalgia refers to widespread musculoskeletal pain and 
tender points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headaches, irritable 
bowel syndrome, depression, anxiety, or Raynaud's like 
symptoms.  Widespread pain means pain in both the left and 
right sides of the body, that is both above and below the 
waist, and that affects both the axial skeleton (i.e., 
cervical spine, anterior chest, thoracic spine, or low back) 
and the extremities.  38 C.F.R. § 4.71a, Diagnostic Code 
5025. 

Under Diagnostic Code 5025, a rating of 10 percent is 
warranted for symptoms that require continuous medication for 
control.  A 20 percent rating is appropriate for symptoms 
that are episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but 
that are present more than one-third of the time.  The 
highest rating of 40 percent rating is warranted for symptoms 
that are constant, or nearly so, and refractory to therapy.  
38 C.F.R. § 4.71a, Diagnostic Code 5025.  

The evidence confirms that the veteran's suffers from 
widespread musculoskeletal pain."  Moreover, medical and lay 
evidence indicates that these symptoms are nearly constant.  
Medical evidence also confirms that despite numerous 
treatment regimes, this disorder is progressively worsening, 
which would indicate that the veteran's polyarthralgia 
disorder is resistive to therapy.  Accordingly, and resolving 
all reasonable doubt in favor of the veteran, the Board finds 
the veteran's symptoms to be analogous to the criteria for a 
rating of 40 percent under Diagnostic Code 5025.  38 C.F.R. 
§§ 3.102, 4.71a, Diagnostic Code 5025; see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, the 
Board notes that the veteran's claim was pending prior to the 
adoption of Diagnostic Code 5025.  This said, the Board is 
cognizant that prior to the adoption of Diagnostic Code 5025, 
arthralgia was often rated as analogous to active rheumatoid 
(atrophic) arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5002.  

Under the provisions of Diagnostic Code 5002, a 20 percent 
evaluation is warranted for rheumatoid arthritis when the 
diagnosis is well established and there are one or two 
exacerbations a year.  A 40 percent evaluation requires the 
presence of symptom combinations productive of a definite 
impairment of health, objectively supported by examination 
findings, or of incapacitating exacerbations occurring three 
or more times a year.  A 60 percent evaluation is warranted 
for rheumatoid arthritis when it results in weight loss and 
anemia productive of a severe impairment of health or in 
severely incapacitating exacerbations occurring four or more 
times a year or a lesser number of exacerbations if they 
occur over prolonged periods.  A 100 percent evaluation 
requires constitutional manifestations associated with active 
joint involvement which are totally incapacitating.  38 
C.F.R. § 4.71a, Diagnostic Code 5002.

Medical examinations confirm that the veteran has suffered 
from nearly constant widespread joint pain of unknown 
etiology productive of definite impairment during the entire 
period under review in this appeal; however, the record 
contains no evidence of weight loss or anemia, or of total 
incapacitation.  Accordingly, ratings of 100 percent or 60 
percent under Diagnostic Code 5002 are not warranted at any 
time during the period under review in this appeal.  38 
C.F.R. § 4.71a, Diagnostic Code 5002.  However, the Board 
does find the veteran's symptoms to be analogous to the 
criteria for a 40 percent rating under Diagnostic Code 5002.  
A rating of 40 percent under Diagnostic Code 5002 is 
therefore warranted until May 7, 1996 (which is the date that 
Diagnostic Code 5025 was added to the rating schedule), at 
which time a 40 percent rating under Diagnostic Code 5025 
shall apply.

The Board notes the April 2000 C&P examiner's comment that 
the veteran "is unlikely to have fibromyalgia, as he does 
not have characteristic clinical findings;" however, the 
Board emphasizes that the veteran's diffuse joint pain, 
referred to variously as "polymyalgia," polymyalgia 
rheumatic, and "polyarthralgia," is being evaluated by 
analogy under the provisions of Diagnostic Codes 5002 and 
5025 in accordance with 38 CFR § 4.20.

The evidence shows that VA has met the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  Letters from the RO dated in March 2001, January 
2004, February 2004, February 2005, and September 2006 
satisfied the duty to notify provisions.  VA and private 
medical records have been obtained and made a part of the 
file.  In addition, the veteran has undergone numerous VA 
examinations, the reports of which are of record.  There is 
no indication in the record that additional evidence relevant 
to the issue decided herein is available and not part of the 
claims file.  





ORDER

A rating of 40 percent for polyarthralgia is granted, subject 
to the laws and regulations governing the award of monetary 
benefits




____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


